UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-12914
Toniece Anderson, Chapter 13
Debtor(s). ) Judge LaShonda A. Hunt
NOTICE OF MOTION

 

TO: See attached Service List

PLEASE TAKE NOTICE that on August 6, 2021, at 10:15 am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or any other judge
sitting in that judge’s-place, and present the Debtor’s Motion for Leave to Refinance Debt, a
copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the
court’s website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

Toniece Anderson, Debtor(s)
By:___/s/ John J. Elimann

John J. Ellmann, Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive, Wheeling, IL 60090
847/ 520-8100

davidsiegelbk@gmail.com
CERTIFICATE OF SERVICE

I, John Ellmann, Attorney for the Debtor(s), certify that I served a copy of this notice and
the attached motion on each entity shown on the Service List at the address shown and by the
method indicated on the list on July 21, 2021, at or before 5:00 pm.

/s/_ Jobn J. Ellmann

SERVICE LIST

To the following persons or entities who were served electronically by the Bankruptcy Court:

Glenn Stearns, Ch. 13 Trustee: meguckin_m@lisle13.com

To the following persons or entities who were served via regular U.S. Mail:

Toniece Anderson
561 Pinebrook Drive
Bolingbrook, IL 60490

Simplify Home Loans
1261 South 820 East, Suite 200
American Fork, UT 84003

Pine Brook Homeowners Association
Keay & Costello, P.C.

128 S. County Farm Road

Wheaton, IL 60187

IRS

Internal Revenue Service
P.O. Box 7346

Philadelphia, PA 19101-7346

Nationstar Mortgage LLC d/b/a Mr. Cooper
Attn: Bankruptcy Dept

POB 6190096

Dallas, TX 75261-9741
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In Re: ) 20-12914
)
Toniece Anderson, ) Chapter 13
)
Debtor(s). ) Judge LaShonda A. Hunt

MOTION FOR LEAVE TO REFINANCE DEBT

NOW COMES the Debtor, by and through their attorneys, DAVID M. SIEGEL &
ASSOCIATES, LLC, to present their Motion, and in support thereof state as follows:
1, Jurisdiction is proper and venue is fixed in this Court with respect to these parties.
2. On June 25, 2020 the Debtor filed a voluntary petition for relief pursuant to Chapter 13
under Title 11 USC, Glenn Stearns was appointed Trustee in this case, and the plan was
confirmed on October 23, 2020.

3. The Debtor owns real estate located at 561 Pinebrook Drive, Bolingbrook, IL.
4, The Debtor wants to refinance the debt on said property for a lower monthly payment.
5. The Debtor has sought the services of Simplify Home Loans (Loan Summary attached as

Exhibit A). The proposed loan is for a fixed interest rate of 3.125% with a monthly payment for
principle and interest of $1,566.28, which is lower than the current amount of $1,701.00.
6. The refinance of said property will not prejudice any creditors and will facilitate the

completion of Debtor’s plan.

WHEREFORE, the Debtor prays that this Honorable Court enter an Order granting
Debtor Leave to Refinance Debt and for other such relief as the Court deems fair and proper.

Respectfully Submitted,
/s/ John Elmann

John J. Ellmann, A.R.D.C. #6257894
Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES, LLC
790 Chaddick Drive

Wheeling, IL 60090

847/ 520-8100
DocuSign Envelope ID: 47855C9E-D139-45E0-8E4E-FB6A30ECC248

 

 

 

Home Loans

NMLS # (869026

Hello Toniece, here are the details of the loan that we
spoke about.

DS

A evil

Savi Details:

Debt
Total Payments

Cash Benefits Details:

Deferred/missed payments"

tt
Escrow account refund

‘otal Cash Benefits

Cost Summa

Total Casts Shown on LE

Refunds & Cash Benefits After Closi
Net Closing Costs

Reduction

$135

 

FHA streamline

Loan Terms Details:

loan Rate
loan

and Interest
Monthly Escrow
Insurance

Monthly payment w/escrow

Payoff of current

FHA Mortgage Insurance Refund

Equals Total Transaction Amount

Minus New Loan Amount
Cash T: Borrower

 

$846.52
"$588.02
$131.74
$1,566.28

$195,435

$203,513

 

 
